Case: 3:17-cv-00100-GFVT Doc#:146 Filed: 11/17/20 Page: 1 of 14 - Page ID#: 3774

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF KENTUCKY
CENTRAL DIVISION at FRANKFORT

[Filed Electronically]

KEATH BRAMBLETT, et al.,
individually and on behalf of all others
similarly situated,

PLAINTIFFS
CASE NO. 3:17-cv-100-GFVT
V.

COMMONWEALTH OF KENTUCKY,
et al.,

New’! Naw’ Nae’ Nae! Nae’ “ae! “ne! “Nae! “oe! “oe! “ee” “oe”

DEFENDANTS
SEVENTH AMENDED CLASS ACTION COMPLAINT

Plaintiffs Keath Bramblett, Brandon Biggs, Osiris Caise, James Coitrone, Quincy Dunn,
Barbara Gordon, Christopher Hopper, Lorenzo Lee, Tony Lutes, Lance Meacham, Walter A.
Noland, Cedrick Lee Pollard, Donald Roberts, and David Voyles, individually and on behalf of all
others similarly situated, for their Seventh Amended Class Action Complaint, would respectfully
show as follows:

I. Parties

1. Plaintiffs Keath Bramblett, James Coitrone, Quincy Dunn, Lorenzo Lee, Tony
Lutes, Walter A. Noland, and Cedrick Lee Pollard (“the Inmate Plaintiffs”) remain inmates in the
care and custody of Defendants Commonwealth of Kentucky, Kentucky Justice and Public Safety
Cabinet (“the Cabinet”), and the Kentucky Department of Corrections (““KDOC”) (hereafter
collectively referred to as the “Institutional Defendants”). All are members of the certified class of
inmates “incarcerated by [K]DOC who have sought, or are seeking, the award of sentence credits

under KRS 197.045 through completion of educational or behavior modification programs offered
Case: 3:17-cv-00100-GFVT Doc#: 146 Filed: 11/17/20 Page: 2 of 14 - Page ID#: 3775

by [K]DOC for the time period of five years preceding the filing of this action.” Franklin Circuit
Court Opinion and Order entered June 3, 2015. Both Plaintiffs Bramblett and Noland have
exhausted their available administrative remedies in connection with the issue made the subject of
this litigation — their statutory right to 60-90 days’ sentence credit in return for completing one of
the courses listed in KRS 197.045(1)(a)(2) and (3). Proof of their exhaustion of the administrative
remedies available to them was included in Exhibits 1-4 to their original complaint herein, which
by reference is fully made a part hereof. By Franklin Circuit Court Opinion and Order entered
June 3, 2015, Plaintiffs Bramblett and Noland were named class representatives for the certified
class.

2. Plaintiff Donald Roberts was the named Plaintiff in Roberts v. Thompson, No.
2011-CA-1950-MR (Ky. App. September 14, 2012), in which as a pro se plaintiff, he challenged
Defendants’ interpretation of KRS 197.045(1)(a)(2) as affording them discretion in the awarding
of sentence credit. Plaintiff Roberts prevailed, and his position was vindicated, in a Court of
Appeals decision entered September 14, 2012, and attached to Plaintiff's motion for class
certification filed in Franklin Circuit Court as Exhibit 4. Defendants withdrew their subsequent
motion for discretionary review of the Court of Appeals’ decision and represented to the Franklin
Circuit Court that they had finally “started to comply” with at least KRS 197.045(1)(a)(2). Plaintiff
Roberts was formerly an inmate in Kentucky penal institutions, but has been released and is no
longer in the custody of the Institutional Defendants. By Franklin Circuit Court Opinion and Order
entered June 3, 2015, Plaintiff Roberts was also named a class representative for the certified class.

3. Plaintiffs Brandon Biggs, Osiris Caise, Christopher Hopper, Lance Meacham,
Barbara Gordon, and David Voyles were formerly inmates in Kentucky penal institutions, but have

been released and are no longer in the custody of the Institutional Defendants. They, together with
Case: 3:17-cv-00100-GFVT Doc#: 146 Filed: 11/17/20 Page: 3 of 14 - Page ID#: 3776

Plaintiff Roberts, will be referred to collectively as “the Released Plaintiffs.” By Franklin Circuit
Court Opinion and Order entered June 3, 2015, Plaintiffs Hopper and Voyles were also named
class representatives for the certified class.

4. Defendant KDOC is charged with the care, the custody, and the award or denial of
sentence credits to the certified class. KDOC is a division of Defendant the Cabinet, which in turn
is a governmental subdivision of Defendant the Commonwealth of Kentucky. The Commonwealth
of Kentucky, the Cabinet, and the KDOC, are made Defendants to this action for the purpose of
declaratory and injunctive relief only.

5. Individual Defendants Brown and Tilley were Secretaries of the Cabinet during all
times relevant herein, were responsible for the training and supervision of employees of the
Cabinet and the KDOC, and were responsible for their recognition of and compliance with
Kentucky laws at all times relevant to these proceedings.

6. Individual Defendants Thompson, Ballard and Erwin were Commissioners of the
KDOC during all times relevant herein, were responsible for the training and supervision of
employees of the KDOC, and were responsible for their recognition of and compliance with
Kentucky laws at all times relevant to these proceedings.

7. Individual Defendant Erwin was also Deputy Commissioner of Adult Institutions
and supervised the work of KDOC’s Education Branch during relevant times herein, was
responsible for the training and supervision of employees of the KDOC’s Education Branch, and
was responsible for their recognition of and compliance with Kentucky laws.

8. Individual Defendants Slemp, Cropp and King are or were employed in KDOC’s
Education Branch during all times relevant herein, and were responsible for granting and denying

sentence credits to the certified class. Defendant Slemp was Defendant Cropp’s supervisor.
Case: 3:17-cv-00100-GFVT Doc#:146 Filed: 11/17/20 Page: 4 of 14 - Page ID#: 3777

Defendants KDOC, Brown, Thompson, Ballard, Erwin, Slemp, Cropp and King are hereinafter
sometimes collectively referred to as the “KDOC Defendants.”

9. All of the individual KDOC Defendants herein, along with other individual
defendants whose identities may be disclosed in discovery, were responsible for properly
interpreting KRS 197.045(1)(a)(2) and (3), awarding sentence credits as required by law, and
accurately computing and effecting the release of inmates in accordance with Kentucky law. All
of the individual KDOC Defendants herein, along with other individual defendants whose
identities may be disclosed in discovery, were responsible for interpreting KRS 197.045(1)(a)(2)
as affording them discretion in the awarding of sentence credit, when the plain language and court
interpretations of the statute made clear they lacked such discretion. As already found by Franklin
Circuit Court, all of the individual KDOC Defendants herein, along with other individual
defendants whose identities may be disclosed in discovery, have managed correctional education
in an arbitrary and capricious fashion, have denied sentence credits required by law, have
continued to incarcerate individuals who had earned the legal right to an earlier release, and have
plainly, knowingly, and intentionally frustrated all of the salutary purposes of correctional
education in Kentucky penal institutions.

Il. Venue and Jurisdiction

10. Because the cause of this action arose as a result of acts undertaken, or as a result
of contracts entered into, by Defendants in Franklin County, venue and jurisdiction in this Court
are proper.

Ill. Facts
11. The named Plaintiffs and the class they represent were all denied sentence credits,

in violation of KRS 197.045(1)(a)(2) and (3), after successfully completing correctional
Case: 3:17-cv-00100-GFVT Doc#:146 Filed: 11/17/20 Page: 5 of 14 - Page ID#: 3778

educational and behavior modification courses embraced by the statute. Some, like Inmate
Plaintiff Bramblett, had sentence credit taken away from them after it had already been awarded.
In other instances, Plaintiffs were advised that they were denied sentence credit (or had it taken
away) because the course they had completed was in an area too similar to one for which they had
previously been awarded sentence credit.

12. In Mercer v. Commonwealth, Civil Action No. 05-CI-01714 (Franklin Circuit
Court Div. I 2007), attached to Plaintiffs’ original complaint as Exhibit 5, the Franklin Circuit
Court held in 2007 that denial of sentence credit can amount to a deprivation of due process in
violation of the 14 Amendment to the U.S. Constitution. In that case, the court specifically
directed that Defendant KDOC award Mr. Mercer sentence credit for a diploma, despite the fact
that it bore a similarity to another diploma for which he had already received sentence credit,
because “KRS 197.045 clearly makes the award of EGT credit! mandatory upon a prisoner’s
completion of one of the listed educational programs. The [KDOC] does not have discretion to
deny an application for EGT credit where the applicant completed one of the educational
programs listed in the statute.” (Emphasis added).

13. Ina February 25, 2011 letter to Inmate Plaintiff Bramblett, attached to Plaintiff's
original complaint as Exhibit 6, the Cabinet acknowledged that the Court in Mercer had directed
that sentence credit be awarded Mr. Mercer for a diploma “in the same subject area” as one for

which he had previously received sentence credit. However, the Cabinet took the position that the

 

1“EGT credit” stands for “Education Good-Time credit.” Although KRS 197.045 refers only to
credit an inmate is to receive on his or her sentence, and nowhere mentions “educational good-
time credit,” EGT appears to be a term referring specifically to those sentence credits awarded
pursuant to KRS 197.045(1)(a)(2) and (3), as distinguished from the “meritorious good-time
credit” available to deserving inmates under KRS 197.045(1)(b). See, e.g., Martin v. Chandler,
122 S.W.3d 540 (Ky. 2003).
Case: 3:17-cv-00100-GFVT Doc#: 146 Filed: 11/17/20 Page: 6 of 14 - Page ID#: 3779

Court’s decision in Mercer had no applicability to Inmate Plaintiff Bramblett’s circumstances
because the Court’s ruling “applied only to Mr. Mercer’s case.” No such limitation can be found
or read into the Court’s decision in Mercer. Later in the same letter, the Cabinet expressly
acknowledged that sentence credit under KRS 197.045(1)(a)(2) is in fact mandatory, not
discretionary.

14. —_ In the meantime, Released Plaintiff Roberts had filed and was litigating his pro se
action against Defendants for denial of sentence credit in violation of KRS 197.045(1)(a)(2).
Although his action was dismissed by the circuit court, the Court of Appeals reversed in a decision
entered on September 14, 2012, finding, like the Franklin Circuit Court in Mercer, that KRS
197.045(1)(a)(2) afforded no discretion in the awarding of sentence credits. Although Released
Plaintiff Roberts is no longer incarcerated, his release was delayed by at least 90 days because of
Defendants’ failure and refusal to comply with the clearly-established law. Released Plaintiffs
Biggs, Caise, Gordon, Hopper, Meacham and Voyles likewise had their releases delayed by at
least 90 days because of Defendants’ failure and refusal to comply with the clearly-established
law.

15. The language of KRS 197.045(1)(a)(3) is no less ambiguous. The denial of
sentence credit to Plaintiffs and the class violates the plain and mandatory language of KRS
197.045(1)(a)(2) and (3), Plaintiffs’ and the class’s due process rights under the 14 Amendment
to the U.S. Constitution, Sections 2 and 3 of the Kentucky Constitution, and the law clearly
established in the Franklin Circuit Court’s opinions in Mercer and Roberts.

16. In an evidentiary hearing in this case at the Kentucky State Reformatory on March
13, 2014, Plaintiffs demonstrated to the Franklin Circuit Court a plethora of other inconsistencies

and (frankly) nonsense in the KDOC Defendants’ management of correctional education and
Case: 3:17-cv-00100-GFVT Doc#:146 Filed: 11/17/20 Page: 7 of 14 - Page ID#: 3780

awards of sentence credits, which served as the basis for that court’s declaration in its Opinion and
Order entered June 3, 2015, that the “[K]DOC’s administration of KRS 197.045 is arbitrary and
capricious, and that the [K]DOC’s conduct has denied the Plaintiffs’ right to due process and equal
protection of the law under the 14 Amendment to the U.S. Constitution and Sections 2 and 3 of
the Kentucky Constitution.” By reference, Plaintiffs incorporate as if fully set forth herein both
the transcript of the March 13, 2014 evidentiary hearing and the Franklin Circuit Court’s June 3,
2015 Opinion and Order.

17. |The KDOC Defendants’ management of correctional education and awards of
sentence credits not only violates the plain and mandatory language of KRS 197.045(1)(a)(2) and
(3), but is ambiguous and undefined, lacks any educational or academic merit or legitimacy, is
subject to inconsistency and abuse in its application, and is arbitrary and capricious or is applied
in a manner that is arbitrary and capricious, all in violation of Plaintiffs’ due process rights under
the 14 Amendment to the United States Constitution and Sections 2 and 3 of the Kentucky
Constitution.

18. In addition, Defendants’ conduct as a practical matter makes no sense, and is
entirely inconsistent with the purposes of KRS 197.045(1)(a)(2), which include but are not limited
to:

(a) the social benefit of educating sentenced offenders and thus increasing the
likelihood of their gainful employment and their return to society as productive, tax-
paying citizens after their release;

(b) the institutional benefit of maintaining security and order in Kentucky’s
penal institutions by encouraging inmates to devote their time to academic endeavors

requiring that they maintain discipline and good behavior; and
Case: 3:17-cv-00100-GFVT Doc#: 146 Filed: 11/17/20 Page: 8 of 14 - Page ID#: 3781

(c) the governmental benefit of saving tax dollars by reducing inmate
populations through the early release of deserving inmates who have pursued and
obtained degrees and diplomas defined in, and obtained the sentence credit offered by,
KRS 197.045(1)(a)(2) and (3).

Indeed, Defendants have repeatedly represented to Kentucky’s General Assembly that KRS
197.045(1)(a)(2) and (3) enhances public safety and saves taxpayer dollars. In 2009, the Supreme
Court of Kentucky held in Commonwealth v. Thompson, 300 S.W.3d 152 (2009), that the
provisions of a statute having such purposes and benefits should be applied retroactively. As a
consequence, Plaintiffs and the class believe that Defendants’ interpretation of the statute has
nothing to do with its plain, mandatory language, but is motivated by interests other than those
embodied in the statute. As a consequence, not only have Defendants failed to achieve the obvious
goals of KRS 197.045, they may well have damaged intended beneficiaries of the statute by
imprisoning them longer than they should have been.

19. As highlighted by the circumstances of the Released Plaintiffs, Defendants’ failure
to comply with KRS 197.045(1)(a)(2) and (3) significantly delayed their release and the release of
others similarly situated from custody, causing them significant injury and monetary damages.
There are many more inmates in the circumstances of the Released Plaintiffs, whose release was
wrongfully delayed, or who are still serving time, due to Defendants’ violation of the statute.

20. ‘This litigation was filed approximately eight years ago. Despite the Franklin
Circuit Court’s June 3, 2015 Opinion and Order, and until this Court on June 15, 2018 required
Defendants to pay for an independent audit of available correctional education records, Defendants
made no efforts whatsoever to reform their management of correctional education and behavior

modification courses, or the awarding of sentence credit for same, opting instead to obfuscate and
Case: 3:17-cv-00100-GFVT Doc#: 146 Filed: 11/17/20 Page: 9 of 14 - Page ID#: 3782

misrepresent the available documentation and their position against Plaintiffs’ allegations and
resist the common sense suggestions that have been made throughout this litigation by both the
Franklin Circuit Court and Plaintiffs’ counsel to improve their management of correctional
education and the award of sentence credits thereunder. Indeed, subsequent to the Franklin Circuit
Court’s June 3, 2015 Opinion and Order, and contrary to Defendants’ counsel’s repeated, express
representations to that Court, it was determined that Defendants have no reliable record of what
class members took what courses when or where, whether they completed such courses and, if so,
whether they were awarded the sentence credit to which they were statutorily entitled. Defendants
have known this at least since taking full control of correctional education in Kentucky institutions
in 2010, and have repeatedly represented to Kentucky’s General Assembly that their record-
keeping in this regard was deficient and would be improved. Defendants nonetheless failed and
refused to improve their record-keeping despite such promises, and despite the results of discovery
in this case, resulting in miscalculation of class members’ sentence credits and their release dates.
IV. Relief Sought
A. 42 U.S.C. §§1983 and 1988

21. Because the individual Defendants are state actors engaged in misconduct that
violates Plaintiffs’ 14° Amendment rights, Plaintiffs are entitled to the injunctive relief and
damages requested below pursuant to 42 U.S.C. §1983, and to recover their attorney fees and costs
pursuant to 42 U.S.C. §1988.

B. Declaratory Relief

22. An actual controversy exists between Plaintiffs and the class on one hand, and

Defendants on the other, as to the proper interpretation to be given KRS 197.045(1)(a)(2) and (3)

under the circumstances of this case, and its primacy over any conflicting policies, customs and
Case: 3:17-cv-00100-GFVT Doc#: 146 Filed: 11/17/20 Page: 10 of 14 - Page ID#: 3783

practices of Defendants. Plaintiffs and the class therefore request that this Court make a binding
declaration, pursuant to the authority granted the Court by KRS 418.040, that Defendants have no
discretion to deny any inmate sentence credit upon completion of one of the educational or
behavioral modification courses embraced by KRS 197.045(1)(a)(2) and (3).
C. Injunctive Relief

23. Plaintiffs and the class also request that the Court, after hearing, grant them and the
class binding and permanent injunctive relief, enforced by the contempt powers of this Court,
enjoining Defendants from denying any inmate the appropriate amount of sentence credit upon
completion of one of the educational or behavioral modification courses embraced by KRS
197.045(1)(a)(2) and (3), requiring that all sentence credits previously denied or taken away in
violation of the statute be restored, and requiring the immediate release of inmates who have
completed their sentences under a lawful interpretation of the statute.

D. Damages

24. Plaintiffs and the class they represent request that they be reimbursed all monies
paid for courses for which they are ultimately denied sentence credits, on grounds of:

(a) False advertising;

(b) =‘ Fraudulent inducement;

(c) Unjust enrichment;

(d) Unfair, false, misleading, or deceptive acts or practices in violation of KRS

367.170; and

(e) The individual Defendants’ abuse of public office in violation of KRS 522.010 et.

seq., false statements in violation of KRS 523.010 et seq., and abuse of and malfeasance

in office in violation of Kentucky statutory and common law.

10
Case: 3:17-cv-00100-GFVT Doc#: 146 Filed: 11/17/20 Page: 11 of 14 - Page ID#: 3784

25. In addition to the relief sought in the preceding { 24, the Released Plaintiffs and all
persons similarly situated request that the Court award them and all other persons whose release
from custody was delayed by the violation of KRS 197.045(1)(a)(2) and (3), actual damages from
the individual Defendants to compensate them for their injuries. The individual Defendants’
conduct:

(a) Was negligent, grossly negligent, and fraudulent;

(b) Was responsible for the unjust, wrongful and false imprisonment of the Released

Plaintiffs and all others similarly situated;

(c) Constituted an abuse of public office in violation of KRS 522.010 et. seq., false

statements in violation of KRS 523.010 et seq., and abuse of and malfeasance in office in

violation of Kentucky statutory and common law; and

(d) Violated the rights of the Released Plaintiffs and all others similarly situated under

the 14 Amendment to the U.S. Constitution, and Sections 1, 2, 10, 17, and 25 of the

Kentucky Constitution’s Bill of Rights.

The Released Plaintiffs and all others similarly situated, also request an award of punitive damages
against such individual Defendants to deter the flagrant disregard of the clearly-established law
exemplified by their conduct in this case.

V. Class Action

26. | The Court has already certified a class of all inmates incarcerated by KDOC who
have sought, or are seeking, the award of sentence credits under KRS 197.045 through completion
of educational or behavior modification courses offered by KDOC for the time period of five years
preceding the filing of this action. An award of sentence credits for completion of educational

courses should be based upon the substance of such courses, not whether completion was

11
Case: 3:17-cv-00100-GFVT Doc#: 146 Filed: 11/17/20 Page: 12 of 14 - Page ID#: 3785

evidenced by a “diploma,” a “certificate,” or some other documentation. Substance, not form, and
the legitimate expectations of the class members, should control. In addition, sentence credits
should be awarded for completion of any substantive behavior modification courses offered in
KDOC institutions, regardless of whether they have been designated by Defendants as “evidence-
based.” Defendants should not be permitted to violate KRS 197.045 by combining a number of
courses to which inmates are entitled sentence credit for completion under a heading of a
“program,” and then awarding sentence credit only for completion of such “program.” Finally, an
award of a sentence credit of 90 days, rather than 60 days, should be applied retroactively in
keeping with the obvious purpose of KRS 197.045 and the Supreme Court’s opinion in
Commonwealth v. Thompson, 300 S.W.3d 152 (2009).

27. The Released Plaintiffs also seek certification of a subclass of the class already
certified by the Court, pursuant to CR 23.02(a) and (c), for recovery of actual and punitive damages
for the delay in their release occasioned by the individual Defendants’ violation of KRS
197.045. This subclass, too, is believed so numerous that joinder of all members is impracticable.
Given the narrow definition of this subclass, it is clear that there are questions of law and fact
common to the class and that the Released Plaintiffs’ claims are typical of those of the class.

28. The Released Plaintiffs will fairly and adequately protect the interests of all such
subclass members. The Released Plaintiffs will aggressively pursue the interests of the entirety of
such class. The Released Plaintiffs’ interest in obtaining declaratory and injunctive relief and
damages is consistent with and not antagonistic to those of any other person within their class.
Finally, the Released Plaintiffs are represented in this litigation by counsel having extensive
experience not only in the area of inmates’ rights, but in class action litigation.

WHEREFORE, Plaintiffs respectfully request:

12
Case: 3:17-cv-00100-GFVT Doc#: 146 Filed: 11/17/20 Page: 13 of 14 - Page ID#: 3786

1. Certification of a subclass of released inmates for the recovery of actual and
punitive damages to which they are entitled due to the wrongful delay in their
release occasioned by the individual Defendants’ violation of KRS
197.045(1)(a)(2) and (3);

2. A binding declaration that Defendants have no discretion to deny any inmate 90-
days sentence credit upon completion of one of the educational or behavioral
modification courses embraced by KRS 197.045(1)(a)(2) and (3);

3. A permanent injunction prohibiting Defendants from denying any inmate 90-days
sentence credit upon completion of one of the educational or behavioral
modification courses embraced by KRS 197.045(1)(a)(2) and (3), requiring that all
sentence credits previously denied in violation of the statute be restored, and
ordering the release of all persons still incarcerated who have satisfied their debt to
society pursuant to KRS 197.045(1)(a)(2) and (3);

4. An award of actual and punitive damages to all inmates who paid for courses for
which they are ultimately denied sentence credit;

5. An award of actual and punitive damages to all persons whose release from state
custody was or is being delayed by the individual Defendants’ violation of KRS
197.045(1)(a)(2) or (3);

6. An award of attorney fees, costs and expenses incurred in this action, and interest
on all sums awarded at the maximum rate permitted by law, including but not
limited to 42 U.S.C. §1988 and KRS 412.070; and

7. All such other and further relief to which Plaintiffs and the classes may show

themselves entitled under law.

13
Case: 3:17-cv-00100-GFVT Doc#: 146 Filed: 11/17/20 Page: 14 of 14 - Page ID#: 3787

Respectfully submitted,

/s/ Gregory A. Belzley
Gregory A. Belzley

gbelzley3b@gmail.com
Camille A. Bathurst
cbathurst3b@gmail.com
Aaron Bentley
abentley3b@gmail.com
Belzley, Bathurst & Bentley
P.O. Box 278

Prospect, KY 40059
502/292-2452

Class Counsel

CERTIFICATE OF SERVICE

The undersigned hereby certifies that the foregoing was filed via CM/ECF, which will send
electronic notice and a copy of the foregoing to all counsel of record, and that a true and correct
copy of the foregoing was also emailed on November 9, 2020, to:

Hon. C. Cleveland Gambill
Special Master

P.O. Box 58243

Louisville, KY 40263-0243

/s/ Gregory A. Belzley
Gregory A. Belzley

 

14
